Citation Nr: 0738937	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1984 to July 
1987.  

This matter was originally on appeal from a May 2001 RO 
decision which was remanded by the Board in December 2003.  
In July 2005, the Board denied the veteran's claim.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The attorney for the 
appellant and the Secretary of Veterans Affairs filed a Joint 
Motion for Partial Remand in June 2007. By Order of the Court 
in July 2007, the claim was returned to the Board.

The Board notes that the veteran also perfected an appeal on 
the issues of entitlement to service connection for cold 
sores and a low back disability, which was included in its 
prior adjudications of this appeal.  Pursuant to the July 
2007 Court Order, the appeal as to those issues was 
dismissed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran originally filed a claim for panic/anxiety 
disorder in February 2000.  The veteran was diagnosed with 
probable PTSD in September 2001 by a private physician.  The 
veteran also provided a description of various pre-service 
stressors in December 2001.  The veteran's PTSD claim was 
never fully developed or adjudicated.  

In March 2005, a VA Compensation and Pension Examination was 
conducted.  The examiner diagnosed the veteran with 
schizoaffective disorder, bipolar type which was not related 
to service.  The Board notes that the examiner did not 
address the probable diagnosis of PTSD.  

Therefore, the Board finds that further development of the 
veteran's claims for service connection for PTSD is 
warranted. 



Accordingly, the case is REMANDED for the following action:

1.	Please provide the veteran with 
appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim of entitlement to service connection 
for a psychiatric disorder, including 
PTSD.  This notice should include which 
portion of the information and evidence is 
to be provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran as required by 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2007).  Also 
include a PTSD questionnaire requesting 
specific details regarding claimed in 
service stressors.  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	Based on the veteran's response, 
appropriate attempts should be made to 
verify the veteran's claimed in service 
stressors.  

3.	The veteran should then be afforded an 
examination to determine the current 
nature and etiology of his purported PTSD.  
The claims folder should be made available 
to the examiner for review before the 
examination; and the examiner should 
indicate that the claims folder was 
reviewed.  Following examination of the 
veteran, the examiner should make a 
specific determination as to whether the 
veteran has PTSD in accord with the 
criteria found in Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  Additionally, 
the examiner should state the stressor 
upon which the diagnosis is based.  The 
examiner should render an opinion based on 
review of all pertinent evidence of record 
--as to the likelihood (likely, unlikely, 
at least as likely as not) that the 
veteran's PTSD is the result of an event 
(including any verified stressor) in 
service, as opposed to being do to other 
factors.  

If the examiner finds that the veteran's 
PTSD is a result of pre-service stressors, 
the examiner should also opine whether 
PTSD was aggravated by service.  The 
examiner should determine the increase in 
severity of the PTSD.  If the examiner 
finds there was an aggravation in service, 
but can not quantify the degree of 
aggravation that fact should be noted in 
the report.  The examiner should provide a 
rationale for any opinion provided.  If 
the examiner is unable to provide an 
opinion, the examiner should explain why 
an opinion could not be reached. 

4.	After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for a psychiatric disorder, 
including PTSD in light of all evidence of 
record.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, which 
includes a discussion of all evidence.  
After affording an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

